                                             Case 3:21-cv-00278-JSC Document 5 Filed 02/05/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JONATHAN RANGEL,                                  Case No. 21-cv-00278-JSC
                                                         Plaintiff,
                                   8
                                                                                             ORDER OF SERVICE
                                                  v.
                                   9

                                  10       V. WILLIAMS, et al.,
                                                         Defendants.
                                  11

                                  12                                            INTRODUCTION
Northern District of California
 United States District Court




                                  13           Plaintiff, a California prisoner, filed this pro se civil rights complaint under 42 U.S.C. §

                                  14   1983 against officials at Salinas Valley State Prison.1 Plaintiff’s application to proceed in forma

                                  15   pauperis is granted in a separate order. For the reasons explained below, the complaint is ordered

                                  16   served upon Defendants.

                                  17                                       STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  20   1915A(a). The Court must identify cognizable claims or dismiss the complaint, or any portion of

                                  21   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  22   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  23   § 1915A(b). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901

                                  24   F.2d 696, 699 (9th Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                       claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the
                                  26

                                  27
                                       1
                                  28    Plaintiff consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. §
                                       636(c). (ECF No. 3.)
                                           Case 3:21-cv-00278-JSC Document 5 Filed 02/05/21 Page 2 of 4




                                   1   statement need only give the defendant fair notice of what the . . . . claim is and the grounds upon

                                   2   which it rests.” Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted). Although to

                                   3   state a claim a complaint “does not need detailed factual allegations, . . . a plaintiff’s obligation to

                                   4   provide the grounds of his entitle[ment] to relief requires more than labels and conclusions, and a

                                   5   formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations must

                                   6   be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   7   127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A complaint must proffer “enough facts to

                                   8   state a claim for relief that is plausible on its face.” Id. at 1974.

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
                                       right secured by the Constitution or laws of the United States was violated, and (2) that the alleged
                                  10
                                       violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.
                                  11
                                       42, 48 (1988).
                                  12
Northern District of California
 United States District Court




                                                                                  LEGAL CLAIMS
                                  13
                                               Plaintiff’s allegations that Nurses Vitella Williams and Augusto Pascual, Dr. Duc Nguyen,
                                  14
                                       and Gregory Padilla caused him to wait 45 days to get an x-ray of his broken finger and 60 days to
                                  15
                                       get surgery. These allegations, when liberally construed, state a cognizable claim for deliberate
                                  16
                                       indifference to Plaintiff’s serious medical needs, in violation of his Eighth Amendment rights.
                                  17
                                                                                   CONCLUSION
                                  18
                                               For the foregoing reasons,
                                  19
                                               1.       The Clerk shall issue a summons and Magistrate Judge jurisdiction consent form
                                  20
                                       and the United States Marshal shall serve, without prepayment of fees, the summons, Magistrate
                                  21
                                       Judge jurisdiction consent form, a copy of the complaint with attachments, and a copy of this
                                  22
                                       order on Registered Nurse Vitella Williams, Registered Nurse Augusto Pascual, Dr. Duc
                                  23
                                       Nguyen, and Chief Executive Officer Gregory Padilla at Salinas Valley State Prison.
                                  24
                                               The Clerk shall also send a courtesy copy of the Magistrate Judge jurisdiction consent
                                  25
                                       form, the complaint with all attachments and a copy of this order to the California Attorney
                                  26
                                       General’s Office.
                                  27
                                               2.       Defendants shall complete and file the Magistrate Judge jurisdiction consent form
                                  28
                                                                                            2
                                            Case 3:21-cv-00278-JSC Document 5 Filed 02/05/21 Page 3 of 4




                                   1   within the deadline provided on the form. They shall also file an answer in accordance with the

                                   2   Federal Rules of Civil Procedure.

                                   3            3.    To expedite the resolution of this case:

                                   4                  a. No later than 91 days from the date this order is issued, Defendants shall file a

                                   5   motion for summary judgment or other dispositive motion. The motion shall be supported by

                                   6   adequate factual documentation and shall conform in all respects to Federal Rule of Civil

                                   7   Procedure 56, and shall include as exhibits all records and incident reports stemming from the

                                   8   events at issue. If Defendants are of the opinion that this case cannot be resolved by summary

                                   9   judgment, they shall so inform the Court prior to the date the summary judgment motion is due.
                                       All papers filed with the Court shall be promptly served on Plaintiff.
                                  10
                                                      b. At the time the dispositive motion is served, Defendants shall also serve, on a
                                  11
                                       separate paper, the appropriate notice required by Rand v. Rowland, 154 F.3d 952, 953-954 (9th
                                  12
Northern District of California
 United States District Court




                                       Cir. 1998) (en banc). See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012).
                                  13
                                                      c. Plaintiff's opposition to the dispositive motion, if any, shall be filed with the
                                  14
                                       Court and served upon Defendants no later than 28 days from the date the motion is filed.
                                  15
                                       Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is provided to him
                                  16
                                       pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc).
                                  17
                                                      d. Defendants shall file a reply brief no later than 14 days after the opposition is
                                  18
                                       filed.
                                  19
                                                      e. The motion shall be deemed submitted as of the date the reply brief is due. No
                                  20
                                       hearing will be held on the motion unless the Court so orders at a later date.
                                  21
                                                5.    All communications by Plaintiff with the Court must be served on Defendants or
                                  22
                                       their counsel once counsel has been designated, by mailing a true copy of the document to
                                  23
                                       Defendants or their counsel.
                                  24
                                                6.    Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                  25
                                       No further Court order under Federal Rule of Civil Procedure 30(a)(2) is required before the
                                  26
                                       parties may conduct discovery.
                                  27
                                                7.    It is Plaintiff's responsibility to prosecute this case. Plaintiff must keep the Court
                                  28
                                                                                         3
                                           Case 3:21-cv-00278-JSC Document 5 Filed 02/05/21 Page 4 of 4




                                   1   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                   2   Change of Address.” He also must comply with the Court's orders in a timely fashion. Failure to

                                   3   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   4   Civil Procedure 41(b). Reasonable requests for an extension of a deadline will be allowed upon a

                                   5   showing of good cause if the request is filed prior to the deadline.

                                   6          IT IS SO ORDERED.

                                   7   Dated: February 5, 2021

                                   8
                                   9
                                                                                                     JACQUELINE SCOTT CORLEY
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
